Third District Court of Appeal
                               State of Florida

                         Opinion filed August 3, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-356
                        Lower Tribunal No. F19-460
                           ________________


                           Francisco Peralta,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Richard Hersch,
Judge.

     Francisco Peralta, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, LINDSEY and BOKOR, JJ.

     PER CURIAM.

     Affirmed.